Citation Nr: 1754923	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a service-connected lumbar spine disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability or medications prescribed for a service-connected disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for right sided costochondritis.

5.  Entitlement to service connection for varicoceles.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for high blood pressure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from September 1965 to July 1967, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in April 2014. A November 2015 letter informed the Veteran that the VLJ who conducted the April 2014 hearing was no longer at the Board.  In a response dated December 2015, the Veteran indicated that he did not wish to appear at another Board hearing.

In March 2016, the Board remanded the Veteran's service connection claims for erectile dysfunction, an acquired psychiatric disorder, right sided costochondritis, varicoceles, bilateral hearing loss, and tinnitus for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to an increased rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Erectile dysfunction was not shown to have been diagnosed in service; and the weight of the evidence fails to establish that the Veteran's currently diagnosed erectile dysfunction is etiologically related to service, caused or aggravated by a service-connected disability, or caused or aggravated by medications prescribed for a service-connected disability.

2.  An acquired psychiatric disorder was not shown to have been diagnosed in service; and the evidence fails to establish that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to service or caused or aggravated by a service-connected disability.

4.  Right sided costochondritis was not shown in service and was not shown to have been incurred in or aggravated during service.

5.  Varicoceles were not shown in service and were not shown to have been incurred in or aggravated during service.

6.  The Veteran is not shown to have a hearing disability in either ear for VA purposes.

7.  The Veteran's currently diagnosed tinnitus neither began during, nor was otherwise caused by his active service, to include as a result of any noise exposure therein.

8.  The Veteran is not shown to have a diagnosed disability manifested by high blood pressure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for service connection for right sided costochondritis have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for varicoceles have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for service connection for high blood pressure have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in April 2014.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's military service record shows he had service in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicides during his time in service.

While the Veteran has asserted that his erectile dysfunction, acquired psychiatric disorder, right sided costochondritis, varicoceles, a bilateral ear disorder, and tinnitus were due to his presumed herbicide agent exposure, none of these are among the list of diseases that are presumed related to herbicide exposure under 38 C.F.R. § 3.309(e).  As such, service connection based on the presumption of herbicide exposure is not warranted regarding his service connection claims for erectile dysfunction, acquired psychiatric disorder, right sided costochondritis, varicoceles, a bilateral ear disorder, and tinnitus.

Erectile Dysfunction

The Veteran filed his service connection claim for erectile dysfunction in June 2009, which was denied by a July 2010 rating decision.  He asserts that his erectile dysfunction is due his service-connected lumbar spine disability.  At the April 2014 Board hearing, he testified that his erectile dysfunction was due to medications taken for his service-connected disabilities and that it was listed as a side-effect on his medication bottles.

In January 1968, the Veteran was afforded a VA examination and he was had a normal genitourinary system.

There is no objective evidence of record that links the Veteran's erectile dysfunction to his active service.  His STRs show that at his entrance examination in September 1965 and at his separation examination in July 1967, he had a normal physical examination with no complaints of erectile dysfunction noted.

The record also does not show that the Veteran was diagnosed with erectile dysfunction within one year of separation from service.  In fact, the first reports of erectile dysfunction contained in the Veteran's claims file are not until 1991, more than two decades after his separation from active service.  In his June 2009 claim, the Veteran did not contend direct service connection for his erectile dysfunction, but instead asserted that his erectile dysfunction was a result of his service-connected lumbar spine disability.

As such, the record contains no diagnosis of erectile dysfunction either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  There is also no medical evidence linking the Veteran's erectile dysfunction to his active service, and the Veteran has not submitted any medical opinion that even suggests a relationship between the his erectile dysfunction and his active service.  See Shedden, 381 F.3d 1163, 1167.

Regarding secondary service connection, the Veteran was afforded a VA examination in January 2013.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's erectile dysfunction was less likely than not related to his service connected lumbar spine disability.  The examiner explained that while a lumbar spine injury could result in erectile dysfunction, there must be damage to the nerves that control the erection, which was not present in the Veteran's case.

In June 2016, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's erectile dysfunction was less likely than not due to his active service.  The examiner reported that the Veteran's STRs did not show a diagnosis or complaints of erectile dysfunction and that the Veteran reported that his erectile dysfunction started decades after his active service.  The examiner opined that the Veteran's erectile dysfunction was less likely than not caused or aggravated by a service-connected disability, to include medications to treat a service-connected disability.  The examiner reported that the Veteran's erectile dysfunction was most likely psychogenic.  The examiner reported that the Veteran was treated for an acquired psychiatric disorder since 1991, which coincided with the onset of his erectile dysfunction.  The examiner reported that the Veteran's medications prescribed for his service-connected disabilities were not known to cause erectile dysfunction and did not cause or aggravate the Veteran's erectile dysfunction. 

After weighing all the evidence, the Board finds great probative value in the January 2013 and June 2016 VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that his erectile dysfunction was secondary to his lumbar spine disability and/to medications prescribed for his service-connected lumbar spine disability.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  Of note, the conclusions of these examiners have not been called into question by any alternative medical evidence.  As such, service connection on a secondary basis is not warranted.

Consideration has been given to the Veteran's personal assertion that his erectile dysfunction was the result of medications for his service-connected lumbar spine disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of erectile dysfunction, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The etiology of erectile dysfunction is not the type of question that is readily amenable to mere lay diagnosis, as the evidence shows that physical examinations, which may include urology examinations, are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1377.
 
That is, although the Board readily acknowledges that Veteran is competent to report erectile dysfunction, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether medications for his service-connected lumbar spine disability caused or aggravated his erectile dysfunction.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating lumbar spine disabilities or evaluating urological disorders such as erectile dysfunction.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  As such, the Veteran's assertions do not constitute competent medical evidence.

Accordingly, the criteria for service connection for erectile dysfunction have not been met, and the Veteran's claim is denied.

Acquired Psychiatric Disorder

The Veteran filed his service connection claim for an acquired psychiatric disorder in June 2009, which was denied by a July 2010 rating decision.  He asserts that his acquired psychiatric disorder is due to his active service.  At the April 2014 Board hearing, he testified that he started having mental health trouble after his active service.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for an acquired psychiatric disorder.  At his July 1967 separation examination, he reported having frequent or terrifying nightmares and having depression.  However, he had a normal psychiatric evaluation.

In February 1968, the Veteran reported that he developed anxiety after his separation from service.  In 1997, more than two decades after his separation from service, he was diagnosed with depressive disorder.

In April 2002, the Veteran was afforded a VA examination.  He reported that he consulted a private psychiatrist for the first time in 1970, but only had one visit.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner diagnosed the Veteran with depressive disorder.   The examiner reported that the Veteran's diagnosed depressive disorder was based on symptoms during the previous five years.

In July 2014, the Veteran's psychiatrist reported that the Veteran related his mental health symptoms to his Vietnam experiences.  His physician reported that he met the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria for a diagnosis of posttraumatic stress disorder (PTSD) based on his reported history.

In February 2015, the Veteran was afforded a VA examination.  He reported that he started receiving psychiatric treatment in the 1990s for his aggressive conduct.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's reported anxiety disorder symptom onset was less likely than not due to his active service as there was no temporal relationship between his symptoms and his military stressors.  The examiner reported that the Veteran did not begin psychiatric treatment until the 1990s, more than 20 years after his separation from service.

In June 2016, the Veteran was afforded a VA examination.  He reported receiving psychiatric treatment from 1989 to 1993, then started psychiatric treatment again in 2007.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner diagnosed the Veteran with anxiety disorder.   The examiner reported that while the Veteran met the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) stressor criteria for PTSD, he did not meet the DSM-V symptoms criteria for a diagnosis of PTSD.  The examiner opined that the Veteran's anxiety disorder was less likely than not due to his active service.  The examiner reported that there was no evidence of psychiatric complaints, findings, or treatment during his active service or within one year after his separation from service.  The examiner acknowledged that the Veteran had reported psychiatric symptoms at his July 1967 separation examination, but pointed out that the Veteran was not diagnosed or treated for a mental condition during his active service and reported that the symptoms were transient.  The examiner reported that the Veteran began psychiatric treatment in the 1990s for marital problems, which was more than two decades after his separation from service.  The examiner opined that the Veteran's acquired psychiatric disorder was less likely than not caused or aggravated by a service-connected disability.  The examiner reported that there was no relation between the Veteran's service-connected disabilities and his anxiety disorder diagnosed around 1990.  The examiner reported that the Veteran's service-connected disabilities and his acquired psychiatric disorder were in different time frames, had different etiologies, had different pathophysiology, and affected different anatomical systems with no relation from one to the other.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine psychiatric condition.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

After weighing all the evidence, the Board finds the greatest probative value in the June 2016 VA examiner's opinion, which considered the elements necessary to substantiate a claim for service connection.  While the Veteran's psychiatrist suggested that the Veteran met the criteria for PTSD based on his reported history, the physician did not specifically explain how the DSM-IV criteria were met.  Conversely, the June 2016 VA examiner concluded that the DSM-V criteria for PTSD were not met, and specifically explained why.  After interviewing and examining the Veteran and reviewing the clinical record, the June 2016 VA examiner explicitly concluded that the Veteran met the criteria for anxiety disorder, but that his anxiety was due to his active service or due to or aggravated by a service-connected disability.  The June 2016 VA examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for his opinion.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board appreciates the statements written by the Veteran's psychiatrist.  However, ultimately, the June 2016 VA examiner's opinion is given greater weight.  The opinion by the June 2016 VA examiner was fully grounded in the medical literature.  The examiner was fully apprised of the Veteran's in-service mental health symptoms, diagnoses, and treatment.  The examiner clearly explained why he did not believe that the Veteran currently met the criteria for a diagnosis of PTSD and why the Veteran's anxiety disorder was less likely than not due to his active service or due to or aggravated by a service-connected disability.

Here, the support provided by the June 2016 VA examiner for his opinion is found to be greatly superior to the opinions offered in support of the Veteran's claim by the Veteran's psychiatrist, which was based on the Veteran's reported history.  Moreover, the doctor does not explain what stressor supported the diagnosis he was assigning.  Rather, he asserts that the Veteran experienced an "extreme traumatic stressor involving direct personal experience of an event."  However, a private opinion alone cannot fully substantiate a claim for PTSD based on fear of hostile military or terrorist activity.  Here, multiple subsequent examinations were provided, but the medical professionals did not find that PTSD was the appropriate diagnosis.  Given the June 2016 VA examiner's grounding of his opinion in the medical evidence in this case, this opinion is found to be the most probative evidence in this case, and therefore is afforded the greatest weight.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of an acquired psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau, 492 F. 3d 1372.  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with an acquired psychiatric disorder.  Therefore, while the Veteran disagrees with the conclusion that his acquired psychiatric disorder was not caused by his active service or was due to or aggravated by a service-connected disability, he is not considered competent (meaning medical qualified) to address the etiology of his acquired psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

As described, the criteria for service connection for an acquired psychiatric disorder have not been met, and the Veteran's claim is denied.

Right Sided Costochondritis and Varicoceles

The Veteran filed his service connection claims for right sided costochondritis and varicoceles in June 2009, which was denied by a July 2010 rating decision.  He asserts that his right sided costochondritis and varicoceles are due to his active service.  At the April 2014 Board hearing, he testified that he fell from a helicopter two or three times during his active service.  He testified that his rucksack weighed too much.  He testified that he did not seek treatment during service or report at his separation examination because he "just wanted to get out of there."  He also testified that he felt his varicoceles were the result of lifting heavy weights in service.

The Veteran's STRs do not show symptoms, complaints, treatment, or diagnoses for right sided costochondritis and varicoceles.  At his July 1967 separation examination, he had a normal evaluation of his chest and genitourinary system.

In January 1968, the Veteran was afforded a VA examination.  He had a normal chest x-ray and a normal genitourinary system.

In June 2016, the Veteran was afforded a VA examination for his right sided costochondritis.  He reported that he received blunt trauma do his right ribs during active service.  He reported that his right sided chest pain started in 1980.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's right sided costochondritis was less likely than not due to his active service.  The examiner reported that the Veteran's separation examination did not show any chest or rib pain.  The examiner reported that the Veteran's right sided chest pain began 13 years after his active service.

In June 2016, the Veteran was afforded a VA examination for his varicocele.  He reported that he was diagnosed with varicocele in 1974.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's varicocele was less likely than not due to his active service.  The examiner reported that the Veteran's STRs do not show any diagnosis or treatment for varicocele during his active service and his separation examination described his genitourinary system as normal.  The examiner reported that the Veteran was diagnosed with varicocele approximately seven years after his separation from service.

After weighing all the evidence, the Board finds great probative value in the June 2016 VA examiners' opinions.  These opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray, 7 Vet. App. 488, at 492-93.  These opinions in particular provided substantial reasoning and explanation as to why the Veteran's right sided costochondritis and varicoceles were not due to his active service.

The Veteran has not submitted any competent evidence supporting his assertion that his right sided costochondritis and varicoceles were proximately due to or the result of his active service.  Therefore, after weighing all the evidence, the Board finds great probative value in the June 2016 VA examiners' opinions.

Consideration has been given to the Veteran's assertion that his right sided costochondritis and varicoceles were due to his actives service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435, as to the specific issues in this case, the etiology of a genitourinary disorder and a musculoskeletal disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer).  Genitourinary disorders and musculoskeletal disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests, such as x-rays and urology examinations, are needed to properly assess and diagnose the disorders.  See Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372, 1377; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his right sided costochondritis and varicoceles, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating genitourinary disorder or musculoskeletal disorders.  See King, 700 F.3d 1339, 1345.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Here, the evidence does not show the consistent presence of either costochondritis or varicoceles from the time of the Veteran's separation from service.  Nothing was shown on the separation physical and the Veteran acknowledged that his chest pain began years after service.  As such, a medical opinion of record is necessary to connect a current disability to the Veteran's military service.  This has not been provided in this case, as the only medical opinions that are of record concluded that it was less likely than not that either costochondritis or varicocele either began during or were otherwise caused by the Veteran's military service. 

Accordingly, the criteria for service connection for right sided costochondritis and varicoceles have not been met, and the Veteran's claims are denied.



Bilateral Hearing Loss and Tinnitus

The Veteran filed his service connection claims for a bilateral hearing loss and tinnitus in June 2009, which were denied by a July 2010 rating decision.  He asserts that his bilateral hearing loss and tinnitus are due to his active service.  At the April 2014 Board hearing, he testified that his ears began hurting in the 1990s and his tinnitus began around 2005.

The Veteran's military noise exposure is not at issue, as noise exposure is consistent with his service in the Republic of Vietnam.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused a hearing loss disability for VA purposes and caused tinnitus.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's STRs show that an audiological examination was not conducted at his entrance examination in September 1965.  At his separation examination in July 1967, he denied having any ear trouble or hearing loss.  Audiological testing did not show hearing loss for VA purposes.

In January 1968, the Veteran was afforded a VA examination.  He had a normal examination of his ears and no hearing loss was noted.

In April 2012, the Veteran was afforded a VA examination.  Audiological testing did not show hearing loss for VA purposes.  The examiner was unable to provide an opinion regarding the etiology of the Veteran's tinnitus.  However, the examiner noted that the Veteran's claims file was silent regarding tinnitus complaints.

In June 2016, the Veteran was afforded a VA examination.  Audiological testing once again did not show hearing loss for VA purposes.  The examiner opined that the Veteran's tinnitus was less likely than not due to his active service.  The examiner reported that there was no medical evidence of tinnitus attributable to his active service, to include military noise exposure.

Regarding bilateral hearing loss, the Board finds that evidence of a present hearing loss disability has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The claim of entitlement to service connection for hearing loss is denied.

Regarding tinnitus, the Veteran testified that his tinnitus began around 2005, which is almost four decades after his active service.

Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, here, the Veteran has not asserted that he first noticed tinnitus in service, as he stated it began more than three decades after leaving service.  The VA examiner opined that the Veteran's tinnitus was less likely than not due to his active service.

The Board obtained a VA examination to investigate the etiology of the Veteran's tinnitus.  Unfortunately, while the examiner confirmed that the Veteran did have tinnitus, the examiner opined that the Veteran's tinnitus was less likely than not due to his active service, to include military noise exposure.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran is both competent to report tinnitus, and credible in his report that his tinnitus onset was in 2005, which occurred 38 years after his separation from service. 

As noted above, tinnitus is a chronic condition.  However, the evidence supports a finding of onset many years post-service.  As such, the weight of the evidence is against a finding that the Veteran's tinnitus either began during or was otherwise caused by his military noise exposure.

Accordingly, the criteria for service connection for bilateral hearing loss and tinnitus have not been met, and the Veteran's claims are denied.

High Blood Pressure

The Veteran filed his service connection claim for high blood pressure in March 2014, which was denied by a March 2015 rating decision.  He contends that his high blood pressure is due to his active service.

As an initial matter, the Board observes that "high blood pressure" is a subjective characterization of a numerical test result, and is not considered to be a disability for VA purposes.  As the most analogous recognized disability is hypertension, the Board will analyze the claim under that framework.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

The Veteran's STRs do not show that he had any complaints, treatment, or diagnosis of hypertension during his active service.  He had normal blood pressure readings at his entrance and separation physicals.  He also denied having any high or low blood pressure on a questionnaire taken at his separation physical.

In January 1968, just after his separation from service, the Veteran was afforded a VA examination.  His blood pressure was normal at 118/80.

The Veteran's medical records show numerous blood pressure readings.  He had elevated blood pressure in September 2007 and January 2015.  In addition, high blood pressure was noted in the previous medical history section of his treatment notes.  However, his medical records do not show that he has ever actually been diagnosed with hypertension.

The Veteran has not submitted any medical evidence supporting his contention that he has a diagnosis of hypertension, or that any hypertension is due to or the result of his active service or a service-connected disability.

As such, the record does not show any current diagnosis of hypertension.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 223, 225 (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for high blood pressure is denied.


ORDER

Service connection for erectile dysfunction is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for right sided costochondritis is denied.

Service connection for varicoceles is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for high blood pressure is denied.


REMAND

Regarding the Veteran's increased rating claim for a lumbar spine disability, the Veteran was last afforded a VA examination in February 2015.  However, in July 2015, he was noted to have numbness in his forefoot.  In December 2015, he reported that his lumbar spine disability resulted in foot numbness.  The medical records document a possible worsening of the Veteran's lumbar spine disability.

Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, a new examination is required to evaluate the current nature and severity of the Veteran's lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability, to include any lower extremity radiculopathy diagnosis.

In so doing, the examiner should ensure to the extent possible, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active and passive motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


